Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2020 was before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 5-8, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5, 17, and 20 these claims recite the comparing of the trajectory data between paths tracked based on (I) the cluster of data points and (II) the individual velocities of datapoints within that cluster and then comparing the two different paths from the methods (I) and (II) to generate a combined path data that represents.
Claims 6-8 depend on claim 5 and are potentially allowable for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2 and 18 these claims recite a “spurious” class as one of the predetermined classifications of which an object can belong. This renders the claims indefinite in light of their parent independent claims, which detail the division between classifiable and un-classifiable objects (the primary and secondary perception systems), and the specification (see paragraph [0035]) which gives an example(s) of what this this spurious class is “For instance, spurious sensor data points can be sensor data points that are unknown, uncertain, and/or otherwise unresolvable at the time of observation.”) As such this leads to confusion on what the differences between the “spurious” and “unclassifiable” objects are. As based on the embodiments where the “spurious” classification are “Unknown, uncertain, and/or otherwise unresolvable” wouldn’t that be the same as the object/data being “unclassifiable”?  If unknown/unresolvable data results in the “spurious” classification for objects then what data/objects would/could be passed to the secondary perception system?
	In other words, currently the BRI of the term “spurious” and in light of the applicant’s specification any “unclassifiable” object would/could also be a “spurious” class object, at which it becomes unclear what perception system would be handling the prediction/tracking of the object and the subsequent steps/claim elements.  As such it is unclear to one of ordinary skill in the art what object(s) are or aren’t handled by the primary and secondary perception systems thus rendering the scope of protection of the claim(s) indefinite.	Claims amendments which detail/make clear what the difference between the “spurious” class and unclassifiable object(s) are would overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 9, 14, 16, 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200097010 A1; ” AUTONOMOUS VEHICLE TECHNOLOGY FOR FACILITATING SAFE STOPPING ACCORDING TO HYBRID PATHS”, Maila et al.
	Regarding claim 1, Maila et al teaches “A computer-implemented method for perceiving movement of objects with respect to an autonomous vehicle, the method comprising: obtaining, by a computing system comprising one or more computing devices, sensor data comprising a plurality of sensor data points;”( [0024] The sensor data (and possibly other data) is processed by a perception component of the vehicle, which outputs signals indicative of the current state of the vehicle's environment. For example, the perception component may identify positions of (and possibly classify and/or track) objects within the vehicle's environment. As a more specific example that utilizes lidar or radar data, the perception component may include (1) a segmentation module that partitions lidar or radar point clouds devices into subsets of points that correspond to probable objects, (2) a classification module that determines labels/classes for the subsets of points (segmented objects), and (3) a tracking module that tracks segmented and/or classified objects over time (i.e., across subsequent point cloud frames).);” generating, by a primary perception system of the computing system and based on the sensor data, primary perception data, the primary perception data representing a plurality of classifiable objects and a plurality of paths representing tracked motion of the plurality of classifiable objects, wherein each classifiable object is classified by the primary perception system as a predefined class of a plurality of predefined classes of objects; clustering, by a secondary perception system of the computing system that is different from the primary perception system, a subset of the plurality of sensor data points of the sensor data to generate one or more sensor data point clusters representing one or more unclassifiable objects that are not classifiable by the primary perception system as any one of the plurality of predefined classes of objects;”( [0042] The classification module 112 is generally configured to determine classes (labels, categories, etc.) for different objects that have been identified by the segmentation module 110. Like the segmentation module 110, the classification module 112 may perform classification separately for different sets of the sensor data (e.g., the classification module 112 may include a number of modules operating in parallel), or may classify objects based on a fusion of data from multiple sensors, etc. Moreover, and also similar to the segmentation module 110, the classification module 112 may execute predetermined rules or algorithms to classify objects, use a neural network that has been trained to classify identified objects within the environment (e.g., using supervised learning with manually generated labels for different point cloud representations of distinct objects, etc.), or use another suitable machine learning based model to classify objects. Example operation of the classification module 112 is discussed in more detail below in FIG. 5B, for an embodiment in which the perception component 104 processes point cloud data.” Here teaches separate classification modules (first and secondary perception system); from v [0046] “In some embodiments, the perception signals 106 include data representing “occupancy grids” (e.g., one grid per T milliseconds), with each occupancy grid indicating object positions (and possibly object boundaries, orientations, etc.) within an overhead view of the autonomous vehicle's environment. Within the occupancy grid, each “cell” (e.g., pixel) may be associated with a particular class as determined by the classification module 114, possibly with an “unknown” class for certain pixels that were not successfully classified.” Here teaches detection/recognition of unknown/unclassified objects);” generating, by the secondary perception system, secondary path data representing tracked motion of the one or more unclassifiable objects; and determining, by the computing system, fused perception data representing the tracked motion of the plurality of classifiable objects and the tracked motion of the one or more unclassifiable objects.”( [0043] The tracking module 114 is generally configured to track distinct objects over time (e.g., across multiple lidar point cloud or camera image frames). The tracked objects are generally objects that have been identified by the segmentation module 110, but may or may not be objects that were classified by the classification module 112, depending on the embodiment and/or scenario. The segmentation module 110 may assign identifiers to identified objects, and the tracking module 114 may associate existing identifiers with specific objects where appropriate (e.g., for lidar data, by associating the same identifier with different clusters of points, at different locations, in successive point cloud frames). Like the segmentation module 110 and the classification module 112, the tracking module 114 may perform separate object tracking based on different sets of the sensor data (e.g., the tracking module 114 may include a number of modules operating in parallel), or may track objects based on a fusion of data from multiple sensors. Moreover, and also similar to the segmentation module 110 and the classification module 112, the tracking module 114 may execute predetermined rules or algorithms to track objects, may use a neural network that has been trained to track identified (and possibly classified) objects within the environment (e.g., using supervised learning with manually generated labels for different pairs or sets of point cloud frames, etc.), or another suitable machine learning model to track objects.)
	Regarding Claim 2, Maila et al teaches “The computer-implemented method of claim 1, wherein the plurality of predefined classes comprises at least one of a vehicle class, a pedestrian class, a bicycle class, or a spurious class.”(Classification is taught in [0045] The SDCA 100 also includes a prediction component 120, which processes the perception signals 106 to generate prediction signals 122 descriptive of one or more predicted future states of the vehicle's environment. For a given object, for example, the prediction component 120 may analyze the type/class of the object (as determined by the classification module 112) along with the recent tracked movement of the object (as determined by the tracking module 114) to predict one or more future positions of the object. “ and the various types of objects are disclosed in [0068] “The field of regard of the lidar system 200 can overlap, encompass, or enclose at least a portion of the target 230, which may include all or part of an object that is moving or stationary relative to lidar system 200. For example, the target 230 may include all or a portion of a person, vehicle, motorcycle, truck, train, bicycle, wheelchair, pedestrian, animal, road sign, traffic light, lane marking, road-surface marking, parking space, pylon, guard rail, traffic barrier, pothole, railroad crossing, obstacle in or near a road, curb, stopped vehicle on or beside a road, utility pole, house, building, trash can, mailbox, tree, any other suitable object, or any suitable combination of all or part of two or more objects.” )
	Regarding Claim 3, Maila et al teaches “The computer-implemented method of claim 1, wherein the method further comprises: predicting, by the computing system, one or more predicted paths representing predicted motion of at least one of the plurality of classifiable objects or the one or more unclassifiable objects based on the fused perception data; ”( [0045] The SDCA 100 also includes a prediction component 120, which processes the perception signals 106 to generate prediction signals 122 descriptive of one or more predicted future states of the vehicle's environment. For a given object, for example, the prediction component 120 may analyze the type/class of the object (as determined by the classification module 112) along with the recent tracked movement of the object (as determined by the tracking module 114) to predict one or more future positions of the object. As a relatively simple example, the prediction component 120 may assume that any moving objects will continue to travel with no change to their current direction and speed, possibly taking into account first- or higher-order derivatives to better track objects that have continuously changing directions, objects that are accelerating, and so on. In some embodiments, the prediction component 120 also predicts movement of objects based on more complex behaviors. For example, the prediction component 120 may assume that an object that has been classified as another vehicle will follow rules of the road (e.g., stop when approaching a red light), and will react in a certain way to other dynamic objects (e.g., attempt to maintain some safe distance from other vehicles). The prediction component 120 may inherently account for such behaviors by utilizing a neural network or other suitable machine learning model, for example. In some embodiments, the prediction component 120 may be omitted from the SDCA 100 (e.g., if the vehicle does not perform any prediction of future environment states).); ” planning, by the computing system, at least one motion plan for navigation of the autonomous vehicle based at least in part on the fused perception data and the one or more predicted paths; and implementing the at least one motion plan to navigate the autonomous vehicle.” ([0048] Additionally, the SDCA 100 may include a motion planner 140 configured to process the perception signals 106, the prediction signals 122, and the mapping and navigation signals 132 to generate decisions 142 regarding the next movements of the autonomous vehicle. Depending on the type of the motion planner 140, the decisions 142 may be operational parameters (e.g., braking, speed and steering parameters) or particular maneuvers (e.g., turn left, move to right lane, move onto shoulder of road, etc.). The decisions 142 may be provided to one or more operational subsystems of the autonomous vehicle (e.g., if the decisions 142 indicate specific operational parameters), or may be provided to one or more intermediate stages that convert the decisions 142 to operational parameters (e.g., if the decisions indicate specific maneuvers). The operational subsystems may include one, some or all of the components 330 of FIG. 4A, for example.);
	Regarding Claim 4, Maila et al teaches “The computer-implemented method of claim 1, wherein generating, by the primary perception system and based on the sensor data, the primary perception data comprises: identifying, by the primary perception system, the plurality of classifiable objects described by the primary perception data; determining, by the primary perception system, the plurality of paths representing the tracked motion of the plurality of classifiable objects; “([0043] “ The tracking module 114 is generally configured to track distinct objects over time (e.g., across multiple lidar point cloud or camera image frames). The tracked objects are generally objects that have been identified by the segmentation module 110, but may or may not be objects that were classified by the classification module 112, depending on the embodiment and/or scenario. The segmentation module 110 may assign identifiers to identified objects, and the tracking module 114 may associate existing identifiers with specific objects where appropriate (e.g., for lidar data, by associating the same identifier with different clusters of points, at different locations, in successive point cloud frames).” Here gives the tracking of object paths)”and classifying, by the primary perception system, each of the plurality of classified objects with respect to the plurality of predefined classes.”( [0042] The classification module 112 is generally configured to determine classes (labels, categories, etc.) for different objects that have been identified by the segmentation module 110. Like the segmentation module 110, the classification module 112 may perform classification separately for different sets of the sensor data (e.g., the classification module 112 may include a number of modules operating in parallel), or may classify objects based on a fusion of data from multiple sensors, etc.” Here gives classification of objects)
	Regarding Claim 9, Maila et al teaches “The computer-implemented method of claim 1, wherein clustering, by the secondary perception system, the subset of the plurality of sensor data points of the sensor data to generate the one or more sensor data point clusters comprises: inputting, by the secondary perception system, at least the subset of the plurality of sensor data points into a machine-learned clustering model configured to receive at least the subset of the plurality of sensor data points;”( [0041] “The segmentation module 110 may use predetermined rules or algorithms to identify objects. For example, the segmentation module 110 may identify as distinct objects, within a point cloud, any clusters of points that meet certain criteria (e.g., having no more than a certain maximum distance between all points in the cluster, etc.). Alternatively, the segmentation module 110 may utilize a neural network that has been trained to identify distinct objects within the environment (e.g., using supervised learning with manually generated labels for different objects within test data point clouds, etc.), or another suitable type of machine learning based model.” Here teaches the segmenting (Clustering) of data points using machine learning, i.e. a machine learning clustering model);” and in response to receipt of at least the subset of the plurality of sensor data points by the machine-learned clustering model, receiving, by the secondary perception system and from the machine-learned clustering model, the one or more sensor data point clusters.”( [0042] “The classification module 112 is generally configured to determine classes (labels, categories, etc.) for different objects that have been identified by the segmentation module 110. Like the segmentation module 110, the classification module 112 may perform classification separately for different sets of the sensor data (e.g., the classification module 112 may include a number of modules operating in parallel), or may classify objects based on a fusion of data from multiple sensors, etc. Moreover, and also similar to the segmentation module 110, the classification module 112 may execute predetermined rules or algorithms to classify objects, use a neural network that has been trained to classify identified objects within the environment (e.g., using supervised learning with manually generated labels for different point cloud representations of distinct objects, etc.), or use another suitable machine learning based model to classify objects. Example operation of the classification module 112 is discussed in more detail below in FIG. 5B, for an embodiment in which the perception component 104 processes point cloud data.” Here gives that the clustered data is then sent to the perception system/classification module(s))
	Regarding Claim 12, Maila et al teaches  “The computer-implemented method of claim 9, wherein the machine-learned clustering model comprises at least one of a greedy associator model, a long short-term memory model, or an interacting multiple model.”([0041] The segmentation module 110 may use predetermined rules or algorithms to identify objects. For example, the segmentation module 110 may identify as distinct objects, within a point cloud, any clusters of points that meet certain criteria (e.g., having no more than a certain maximum distance between all points in the cluster, etc.). Alternatively, the segmentation module 110 may utilize a neural network that has been trained to identify distinct objects within the environment (e.g., using supervised learning with manually generated labels for different objects within test data point clouds, etc.), or another suitable type of machine learning based model. Example operation of the segmentation module 110 is discussed in more detail below in FIG. 5B, for an embodiment in which the perception component 104 processes point cloud data. “ Here teaches the identification of connected components to identify individual objects/clusters in a point cloud is what the segmentation module is doing, as such the machine learning models called for are a form of connected component models.)
	Regarding Claim 13, Maila et al teaches “The computer-implemented method of claim 1, wherein the sensor data comprises LIDAR data, and wherein the plurality of sensor data points comprises one or more LIDAR sensor data points.”( [0024] The sensor data (and possibly other data) is processed by a perception component of the vehicle, which outputs signals indicative of the current state of the vehicle's environment. For example, the perception component may identify positions of (and possibly classify and/or track) objects within the vehicle's environment. As a more specific example that utilizes lidar or radar data, the perception component may include (1) a segmentation module that partitions lidar or radar point clouds devices into subsets of points that correspond to probable objects, (2) a classification module that determines labels/classes for the subsets of points (segmented objects), and (3) a tracking module that tracks segmented and/or classified objects over time (i.e., across subsequent point cloud frames).)
	Claims 16, 18, and 19 are an autonomous vehicle system and autonomous vehicle claims which are equivalent to claims 1 (for 16 and 19) and claim 2 (claim 18). Maila et al is teaching a method implemented on system for autonomous vehicles. As such the grounds of rejection for claim 16, and 19 is equivalent to claim 1 and claim 18 is equivalent to claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maila et al  as applied to claim 9 above, and further in view of Chattopadhyay et al, “ACCELERATION OF DATA PROCESSING FOR OBJECT DETECTION”, US 20190285752 A1.
	Regarding Claim 10, while Maila et al teaches machine learning for the clustering of the point clouds ([0041] The segmentation module 110 may use predetermined rules or algorithms to identify objects. For example, the segmentation module 110 may identify as distinct objects, within a point cloud, any clusters of points that meet certain criteria (e.g., having no more than a certain maximum distance between all points in the cluster, etc.). Alternatively, the segmentation module 110 may utilize a neural network that has been trained to identify distinct objects within the environment (e.g., using supervised learning with manually generated labels for different objects within test data point clouds, etc.), or another suitable type of machine learning based model. Example operation of the segmentation module 110 is discussed in more detail below in FIG. 5B, for an embodiment in which the perception component 104 processes point cloud data.). It only contains generalized teachings for the models. It doesn’t specifically teach unsupervised learning.
	Chattopadhyay et al teaches unsupervised learning model for the clustering of point cloud data to identify objects as part of vehicle navigation. ([0031] An object detection algorithm (e.g., process) may identify clusters in the 3D spatial data (e.g., point cloud data) corresponding to different objects in the field of view of the 3D capture device. For example, the object detection algorithm may search for data points with relatively high intensities in proximity with each other within a data segment 102 to identify objects represented by the data points of the data segments. In various embodiments, the object detection module may utilize any one or more of a cluster algorithm, a classification algorithm, or a machine learning algorithm.  And [0082] “In unsupervised learning, the model may be built from a set of data which contains only inputs and no desired outputs. The unsupervised model may be used to find structure in the data (e.g., grouping or clustering of data points) by discovering patterns in the data. Techniques that may be implemented in an unsupervised learning model include, e.g., self-organizing maps, nearest-neighbor mapping, k-means clustering, and singular value decomposition.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Maila et al to use an unsupervised clustering model, as taught by Chattopadhyay et al as the machine learning model called for in the segmentation module (Clustering module) of Maila et al. Such an implementation would be obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Maila et al teaches the machine learning clustering, however doesn’t teach un-supervised learning specifically, Chattopadhyay et al teaches unsupervised models for clustering of point cloud data. (II) implementing the unsupervised model wouldn’t change the underlying principles/function of the model, nor is it against the teachings of Maila et al, as it teaches that any machine learning model could work. (III) The use of unsupervised machine learning, for point cloud segmentation, is requires only software changes, i.e. within the ability of one of ordinary skill in the art, to implement and its use in/part of autonomous vehicle navigation and more specifically object recognition/clustering is known in the art (as seen in Chattopadhyay et al) as such its implementation would not lead to unexpected/nonpredictable improvements to one of ordinary skill in the art.
Claims 11 is/are rejected under 35 U.S.C 103 as being unpatentable over Maila et al as applied to claim 1 above, and in further view of NPL, “Object Recognition, Segmentation, and Classification of Mobile Laser Scanning Point Clouds: A State of the Art Review”, Che et al
	Regarding Claim 11, Maila et al fails to disclose a connected-component clustering model.
	Che et al teaches the use of connected component machine learning as part of object segmentation and classification. Che et al teaches (Page 28, section 6.4 “Object-Wise Classification”, “Some segmentation approaches are able to group the points into objects effectively in the MLS data (e.g., connected component). Once the point clouds are segmented into objects, additional high-level features can be extracted from these objects to help the subsequent semantic labelling process. Such approaches are referred to object-wise classification in this work. Similar to point-wise and segment-wise methods, some object-wise classification methods exploit supervised machine learning techniques. For instance, Golovinskiy, et al. [162] first localize the objects based on the height and perform segmentation based on a graph-cut approach. Then the geometric features are extracted in an orientation-invariant manner while the distance from an object to the nearest street and other objects is computed and analyzed as a contextual feature.”)
	Vallespi-Gonzalez teaches a system for clustering/creating object segments for lidar data, it includes teachings for the use of recurrent neural networks such as long short-term models.([0028] “Cells having one or more predetermined classifications can be clustered together into one or more groups and optionally represented using bounding shapes to create object segments for relay to other autonomous vehicle applications including object classification and tracking. By using a top-down representation and analysis of LIDAR data, an object detection system according to embodiments of the present disclosure can more accurately detect, classify and track objects of interest” and long short-term models and [0103]” According to an aspect of the present disclosure, the first computing system 902 can store or include one or more classification models 910. As examples, the classification models 910 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks), support vector machines, decision trees, ensemble models, k-nearest neighbors models, Bayesian networks, or other types of models including linear models and/or non-linear models. Example neural networks include feed-forward neural networks, convolutional neural networks, recurrent neural networks (e.g., long short-term memory recurrent neural networks), or other forms of neural networks.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Maila et al to use long short-term model as taught by Vallespi-Gonzalez as the machine learning model called for in the segmentation module/classification (Clustering module and classification) of Maila et al. Such an implementation would be obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Maila et al teaches the machine learning clustering, however doesn’t teach un-supervised learning specifically, Vallespi-Gonzalez teaches long short-term models for clustering of point cloud data. (II) implementing the long short-term models wouldn’t change the underlying principles/function of the model, nor is it against the teachings of Maila et al, as it teaches that any machine learning model could work. (III) The use of long short-term models, for point cloud segmentation and classification requires only software changes, i.e. within the ability of one of ordinary skill in the art, to implement and its use in/part of autonomous vehicle navigation and more specifically object recognition/clustering is known in the art (as seen in Vallespi-Gonzalez) as such its implementation would not lead to unexpected/nonpredictable improvements to one of ordinary skill in the art.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maila et al as applied to claim 1 above, and further in view of NPL, Charron et al, “De-Noising point clouds Corrupted by Snowfall”.
	Regarding Claim 14, Maila et al doesn’t teach the removal of data points from the plurality of observed data.
	Charron et al teaches a point cloud filtering system for the removal of snow data points (extraneous) from lidar point cloud data. i.e. the “removing, by the computing system, at least one of one or more classified sensor data points or one or more nonviable sensor data points from the subset of the plurality of sensor data points” (Section 4 “3D point cloud filtering”, Discussion section, “Based on visual performance of snow removal, the voxel grid filter performed the worst. The snow points in the point clouds were often too far apart to be combined into the same voxel during the down-sampling process. The SOR filter had improved performance compared to the voxel grid filter. The majority of obvious snow points in the point cloud were removed, however some clusters of points often remained, similar to what as is shown in Fig. 4c. Increasing the amount of filtering reduces the amount of leftover snow clusters with the trade-off of removing more important environmental features. The ROR filter had the best overall performance for removing snow points. With a search radius specified at 0.05 m, it was able to remove almost all of the visible snow points as is shown in Fig. 4d.”)
	It would have been obvious to one of ordinary skill in the art to implement the snow filtering/de-noising of Charron et al into the point cloud data clustering system of Maila et al.
	One of ordinary skill in the art would be motivated to implement the point cloud filtering in order to improve the object recognition (and subsequent navigation) of the autonomous vehicle under adverse weather conditions. This motivation is taught in Page 8, section 6, “conclusions and future work”, (Fast processing of point clouds is becoming increasingly important in the area of autonomous driving, where there is a heavy reliance on lidar sensor data for localization and perception. Unfortunately, point cloud corruption resulting from environmental noise (e.g., rain, snow, fog) can impair the performance of these tasks. This research presents existing point cloud de-noising methods and highlights the shortcomings of these methods for filtering snow in lidar data.). The resulting modified Maila would thus teach the removal of one or more classified/non-vialable data points for the cloud point clusters/sensor data.
	Regarding Claim 15, modified Maila teaches “The computer-implemented method of claim 14, wherein the one or more classified sensor data points are descriptive of at least one of the one or more classified objects.”(Charron abstract “A common problem in autonomous driving is designing a system that can operate in adverse weather conditions. Falling rain and snow tends to corrupt sensor measurements, particularly for lidar sensors. Surprisingly, very little research has been published on methods to de-noise point clouds which are collected by lidar in rainy or snowy weather conditions. In this paper, we present a method for removing snow noise by processing point clouds using a 3D outlier detection algorithm.” Here teaches that the data points removed are snow points; from page 2, section 2 “related work”, this removal of the snow data points is so that the cluster/object they make can be better classified/recognized.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102019127229 A1; JP 2017056935 A; US 9632502 B1; US 10627818 B2;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661